EXHIBIT 2.1 Confidential Treatment Requested by Novanta Inc. Deed Register No. P1704/ 2017 Agreement on the sale and transfer of all shares in W.O.M. World of Medicine GmbH R e c o r d e d in Munich, this sixth of June two thousand and seventeen - 6th of June 2017 -. Before me, the undersigning Dr. Benedikt Pfisterer Civil Law Notary with official residence in Munich and the business premises in 80539 Munich, Marstallstraße 11, appeared today in my aforementioned business premises: 1. Julian Haag, born on 13th of Feburary 1981, office address: Richard-Strauss-Straße 24, 81677 Munich, personally known to me, notary. The person appearing to 1. declared that in the following he would not act for himself but in the name and on behalf of ATON GmbH with registered seat in Munich, a company incorporated in Germany under registration number HRB 193331 of the commercial register of the local court of Munich with its registered office address at LeopoldstraBe 53, 80802 Munich, Germany; presenting an original of a power of attorney, a certified copy of which is attached to this deed 1 Confidential Portions of this Exhibit marked as [***] have been omitted pursuant to a request for confidential treatment and have been filed separately with the Securities and Exchange Commission. 2. Dr. Philipp Friedrichs, born on 27th of September 1983, office address: Dreischeibenhaus 140211 Düsseldorf, identified by his Identity Card. The person appearing to 2. declared that in the following he would not act for himself but in the name and on behalf of a} Novanta Europe GmbH with registered seat in Planegg, District Munich, a company incorporated in Germany under registration number HRB 201048 of the commercial register of the local court of Munich with its registered office address at Münchner Straße 2 a, 82152 Planegg, Germany; presenting an original of a power of attorney, a certified copy of which is attached to this deed; b) Novanta Inc., a New Brunswick corporation, with its registered office address at 125 Middlesex Turnpike, Bedford, MA 01730, USA; presenting an original of the power of attorney, a certified copy of which is attached to this deed. The persons appearing requested that this deed be recorded in the English language and stated that they had sufficient command of the English language. The acting civil law notary, who himself has sufficient command of the English language, verified that the persons appearing did, in fact, have such sufficient command of the English language. On being asked whether there had been any prior involvement by the Notary in terms of Section 3 para 1 no 7 of the German Notarisation Act (Beurkundungsgesetz) the provisions of which had been explained by the Notary, the persons appearing said that there had been no such prior involvement. On the 29th of May 2017 /1st of June 2017 a reference deed was notarized under Deed Role No. D 1475/2017 and on the 2"d of June 2017 another reference deed was notarized under Deed Role No. D 1496 /2017 each of the Civil Law Notary Dr. Christoph Döbereiner in Munich (together the "Reference Deeds") in order to make reference to the Exhibits attached thereto.The persons appearing refer to the Reference Deeds the originals of which were available for review during this recording. The persons appearing declare that the content of the Reference Deeds is known to them and they waive their right to the respective deeds being read aloud to them. They also waive their right to the respective deeds being attached to the present notarial recording. The Notary advised the persons appearing of sec. 13a German Notarisation Act (Beurkundungsgesetz). The persons appearting hereby release Ms. Sabina Kacar and Ms. Iris Berger who each acted at the recording of the Reference Deeds from any personal liability in connection with this recording. All Exhibits mentioned hereafter are Exhibits to the Reference Deeds. 2 The persons appearing, acting as aforesaid, then requested the notary to notarise the following 3 JUNE 6, 2017 Agreement on the Sale and Transferof All shares in W.O.M. World of Medicine GmbH (Vertrag über den Kauf und die Abtretung aller Geschäftsanteile an der W.O.M. World of Medicine GmbH) between ATON GmbH as Seller and NOVANTA EUROPE GMBH as Buyer and Novanta Inc. as Guarantor 1 THIS AGREEMENT (the “Agreement”) is dated June 6, 2017 and made BETWEEN: 1. ATON GmbH, a company incorporated in Germany under registration number HRB 193331 of the commercial register of the local court of Munich with its registered office address at Leopoldstraße 53, 80802 Munich, Germany; – hereinafter referred to as the “Seller” – and 2. Novanta Europe GmbH, a company incorporated in Germany under registration number HRB 201048 of the commercial register of the local court of Munich with its registered office address at Münchner Straße 2 a, 82152 Planegg, Germany; – hereinafter referred to as the “Buyer” – and 3. Novanta Inc., a New Brunswick corporation, with its registered office address at 125 Middlesex Turnpike, Bedford, MA 01730, USA; – hereinafter referred to as the “Guarantor” – The companies listed in no. 1 and no. 2 above are also referred to collectively as the “Parties” and each as a “Party”. 2 TABLE OF CONTENTS 1. Defined Terms and Interpretation 6 2. Current Status 12 3. Sale and Transfer of Share and Shareholder Loans and Cash Pool Receivables 13 4. Purchase Price; Payments 14 5. Effective Date Financial Statements 19 6. Closing Condition and Closing 22 7. Warranties of Seller 25 8. Remedies for Breach of warranties 36 9. Limitations of Liability 39 Warranties of Buyer 41 Tax Indemnity 42 Covenants and Other Agreements 46 Specific Indemnities 48 Non-solicitation 49 No Major Restructuring 49 Transition of Business 49 Confidentiality and Public Announcements 50 Notices 50 Costs 51 Miscellaneous 52 3 INDEX OF EXHIBITS Exhibit 2.3 Details of Equity Interests Exhibit 2.4 List of Corporate Documents Exhibit 2.5/1 List of Shareholder Loans Exhibit 2.5/2 Copies of Shareholder Loan Agreements Exhibit 2.5/3 Cash Pool Agreement Exhibit3.4 Copies of Approvals Exhibit 4.4 Purchase Price Definitions Exhibit 4.6.1 Account Details Exhibit6.5(i) Form of No Withdrawal Right Event Certificate Exhibit6.5(ii) Form of Assignment Agreement Shareholder Loans Exhibit6.5(iii) Form of Assignment Agreement Cash Pool Exhibit 6.5(vii) Form of Power of Attorney Exhibit 6.5(viii) Form of waiver of claims Exhibit 6.7 Form of Closing Confirmation Exhibit 7.2.4 Copies of Corporate Documents Exhibit 7.3.5 List of Pending Business Transactions Exhibit7.4.1 List of Related Party Agreements Exhibit 7.5.1 Copies of Warranted Financial Statements Exhibit7.6 Disclosure regarding Conduct of Business Exhibit 7.7.1 List of Assets Exhibit 7.7.2 Disclosure of Encumbrances Exhibit 7.8.1 List of managing directors and senior vice presidents Exhibit 7.8.2 List of Employee Benefits Exhibit7.8.3 Headcount Exhibit7.9.1 List of Material Agreements Exhibit7.9.2 Disclosure regarding Material Agreements Exhibit 7.10.1 List of Owned Real Estate Exhibit 7.10.2 List of Leased Real Estate Exhibit 7.11.1 List of IP Rights Exhibit 7.11.3 List of Licensed IP Rights Exhibit 7.11.6 Disclosure regarding infringements Exhibit7.11.7 Disclosure regarding Outstanding Remuneration Exhibit 7.12 Disclosure of Litigation and Disputes Exhibit7.13.3 Disclosure regarding Economic Sanctions 4 Exhibit7.13.4 Subsidies Exhibit 7.14 Disclosure regarding any Brokerage Costs Exhibit7.16 Disclosure regarding any Product Liability Exhibit7.17.1 List of Insurance Policies Exhibit7.17.3 List of Insurance Claims Exhibit7.18 Disclosure regarding Taxes Exhibit 7.19 Relevant Persons for Seller’s Best Knowledge Exhibit9.4 Relevant Persons for Buyer’s Knowledge 5 Background A. Seller is the sole legal and beneficial owner of all shares in W.O.M. World of Medicine GmbH (the “Company”), a limited liability company incorporated under the laws of Germany, registered under registration number HRB 149578B with the commercial register of the local court of Charlottenburg, Germany. B. The Company is the parent company of the WOM Group which is active in the field of the development and production of specific capital equipment and disposables in minimal invasive medicine and holds 100 per cent of the shares of the following companies: (a) W.O.M. World of Medicine Produktions-GmbH, a limited liability company incorporated under the laws of Germany, registered under registration number HRB5031 with the commercial register of the local court of Coburg, Germany; (b) W.O.M. World of Medicine USA Inc., a stock corporation incorporated under the laws of the State of Florida (U.S.A), registered under registration number P98000015026 with the Florida Department of State; and (c) W.O.M. World of Medicine Asia Ltd. a company incorporated under the laws of Hong Kong, registered under registration number 1887945 with the Hong Kong Companies Registry.
